 


114 HR 461 IH: Wild Game Donation Act of 2015
U.S. House of Representatives
2015-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 461 
IN THE HOUSE OF REPRESENTATIVES 
 
January 21, 2015 
Mr. Young of Alaska (for himself, Ms. Kuster, Mr. Kelly of Pennsylvania, Mr. Thompson of California, Mr. Cook, Mr. Hanna, Mr. Neugebauer, Mr. Thompson of Pennsylvania, Mr. Welch, Mr. Loebsack, Mr. Benishek, Mr. Jones, Mr. Sessions, Mr. Cole, Mr. Westerman, Mr. Nolan, Mr. Marino, Mr. Farenthold, Mr. Nunnelee, Mr. Walz, Mr. Cleaver, Mr. Fincher, Mr. Weber of Texas, Mr. Carter of Texas, Ms. DelBene, Mr. Pearce, Mr. Hudson, Mr. Peterson, and Mr. Nugent) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide tax incentives for the donation of wild game meat. 
 
 
1.Short titleThis Act may be cited as the Wild Game Donation Act of 2015. 2.Charitable deduction for costs associated with donations of wild game meat (a)In generalSubsection (e) of section 170 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph: 
 
(8)Special rule for contributions of wild game meat 
(A)In generalIn the case of a charitable contribution by an individual of qualified wild game meat, the amount of such contribution otherwise taken into account under this section (after the application of paragraph (1)(A)) shall be increased by the amount of the qualified processing fees paid with respect to such contribution. (B)Qualified wild game meatFor purposes of this paragraph, the term qualified wild game meat means the meat of any animal which is typically used for human consumption, but only if— 
(i)such animal is killed in the wild by the individual making the charitable contribution of such meat (not including animals raised on a farm for the purpose of sport hunting), (ii)such animal is hunted or taken in accordance with all State and local laws and regulations, including season and size restrictions, 
(iii)such meat is processed for human consumption by a processor which is licensed for such purpose under the appropriate Federal, State, and local laws and regulations and which is in compliance with all such laws and regulations, and (iv)such meat is apparently wholesome (under regulations similar to the regulations under section 22(b)(2) of the Bill Emerson Good Samaritan Food Donation Act). 
(C)Qualified processing feeFor purposes of this paragraph, the term qualified processing fee means any fee or charge paid to a processor which fulfills the requirements of subparagraph (B)(iii) for the purpose of processing wild game meat, but only to the extent that such meat is donated as a charitable contribution under this section.. (b)Exclusion of processor's income from tax exempt organizations (1)In generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 139E the following new section: 
 
139F.Certain income received from charitable organizations 
(a)In generalGross income of a qualified meat processor shall not include any amount paid to such processor as a qualified processing fee by a charitable organization for the processing of donated wild game meat. (b)DefinitionsFor purposes of this section— 
(1)Qualified meat processorThe term qualified meat processor means a processor which fulfills the requirements of section 170(e)(8)(B)(iii). (2)Charitable organizationThe term charitable organization means an entity to which a charitable contribution may be made under section 170(c) and the charitable purpose of which is to provide free food to individuals in need of food assistance. 
(3)Donated wild game meatThe term donated wild game meat means qualified wild game meat (as defined in section 170(e)(8)(B), without regard to clause (iii) thereof) which is received as a charitable contribution (as defined in section 170(c)) by a charitable organization. (4)Qualified processing feeThe term qualified processing fee means any fee or charge paid to a qualified meat processor for the purpose of processing donated wild game meat.. 
(2)Clerical amendmentThe table of sections for part III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 139E the following new item:   Sec. 139F. Certain income received from charitable organizations.. (c)Effective dateThe amendments made by this section shall apply to donations made, and fees received, after the date of the enactment of this Act. 
 
